Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10, drawn to a joint actuator assembly.
Group II, claims 12-15, 19, 22-24 and 27-28, drawn to a mobility device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of “a rotating driving member and a driven component that is driven by the rotating driving member; wherein the rotating driving member comprises a , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Shim et al (U.S. Publication 2009/0233720 hereinafter Shim). Shim discloses a rotating driving member (Figs.2 and 6, [0046]: rotating member 20) and a driven component (Figs. 2 and 6: cam 30) that is driven by the rotating driving member ([0047]: the cam 30 is depends on the rotating member 20 and rotates together with the rotation of the rotating member 20); wherein the rotating driving member comprises a magnetic coupling (Fig.6, [0046], [0072]: mounting holes 21 with electromagnets 24) including a plurality of magnetic elements (Fig. 6: electromagnets 24) that are configured to magnetically couple with magnetic coupling (Fig. 6: transmission shaft 31 with magnets 34) of the driven component (Figs. 2 and 6: cam 30).
During a telephone conversation with Mr. Drasner on 12/13/2021 a provisional election was made without traverse to prosecute the invention of Group II, claims 12-15, 19, 22-24 and 27-28.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1- 10 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. As such, claims 1-10, 12-15, 19, 22-24 and 27-28 are pending in the instant application.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 

Priority
Acknowledgment is made of Applicant's claim for priority under 35 U.S.C. §119(e) with reference to Application Number: 62/456,305 filed on 02/8/2017 and under 35 U.S.C. §120 with reference to Application Number: US2018/013992 filed on 01/17/2018.

Claim Objections
Claim 15 and 19 are objected to because of the following informalities:
Claim 15, lines 3-4 should read “from an outer surface of the rotating driving member”.
Claim 19 is objected to due to its dependence.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-15, 19, 22-24 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim et al (U.S. Publication 2009/0233720 hereinafter Shim).
Regarding claim 12, Shim discloses a mobility device comprising: an actuator assembly including a rotating driving member (Figs.2 and 6, [0046]: rotating member 20); a driven component (Figs. 2 and 6: cam 30) that is driven by the rotating driving member ([0047]: the cam 30 is depends on the rotating member 20 and rotates together with the rotation of the rotating member 20); and a magnetic coupling system comprising a first magnetic coupling (Fig.6, [0046], [0072]: mounting holes 21 with magnets 24) on the actuator assembly (Figs.2 and 6: rotating member 20) that magnetically couples to a second magnetic coupling (Fig. 6: transmission shaft 31 with magnets 34) on the driven component (Fig.6: cam 30), the magnetic coupling system including a plurality of magnetic elements (Fig.6: electromagnets 24 and magnets 34) located as part of both of the first and second magnetic couplings (Figure 6 show this configuration); wherein the first magnetic coupling (Fig.6, [0046], [0072]: mounting holes 21 with electromagnets 24) has a first mating surface (Fig.6: inner cylindrical surface of the mounting holes 21) and the second magnetic coupling (Fig. 6: transmission shaft 31 with magnets 34) has a second mating surface (Fig.6: the outer surface of the cylindrical transmission shaft 31) that join (Figure 2 shown this configuration) when the magnetic coupling system is in a coupled position.
Regarding claim 13, Shim discloses the mobility device of claim 12, wherein the first magnetic coupling (Fig.6, [0046], [0072]: mounting holes 21 with electromagnets 24) comprises a plurality of recessed pockets (annotated Figure 2 below: recessed pockets) and the second magnetic coupling 4has a plurality of raised mating features (annotated Figured 2 below: raised mating features) that respectively extend into the recessed pockets when the magnetic coupling system is in the coupled position (Fig. 2, [0046]: the transmission shafts 31 protrude upward and fit into the recessed pockets of mounting holes 21).

    PNG
    media_image1.png
    825
    756
    media_image1.png
    Greyscale

Regarding claim 14, Shim discloses the mobility device of claim 13, wherein at least one of the raised mating features (annotated Figure 2 above and Figure 6: one of the raised mating includes a respective one of the plurality of magnetic elements (Figs.2 and 6: one of the magnets 34) located at an end of the raised mating feature (Figs 2 and 6 shown this configuration).
Regarding claim 15, Shim discloses the mobility device of claim 13 wherein: each recessed pocket (annotated Figure 6 below: recessed pocket) includes a first mating surface (annotated Figure 6 below: first mating surface) extending from an outer surface (annotated Figure 6 below: outer surface) of the rotating driving member (Fig. 6: rotating member 20) toward (annotated Figure 6 below shown this configuration) a bottom of the recessed pocket (annotated Figure 6 below: bottom of the recessed pocket); each raised mating feature (annotated Figure 6 below: raised mating feature) includes a second mating surface (annotated Figure 6 below: second mating surface) b (annotated Figure 6 below shown this configuration) from a base surface (annotated Figure 6 below: base surface) of the driven component toward an end of the raised mating feature (annotated Figure 6 below: end of the raised mating feature); and the first mating surface (annotated Figure 6 below: first mating surface) and the second mating surface (annotated Figure 6 below: second mating surface) engage when the magnetic coupling system is in the coupled position (Figure 2 shown this configuration).

    PNG
    media_image2.png
    917
    723
    media_image2.png
    Greyscale


Regarding claim 19, Shim discloses the mobility device of claim 15, wherein the first mating surface and the second mating surface comprise a mechanical interface (Figs. 4 and 6, [0060]: grooves 23 and 33) that handles torque loads applied to the actuator assembly (Fig. 4 and 6: rotating member 20), and that provides mechanical keying that aligns (Figures 2 and 4 the actuator assembly (Fig.2 and 4) and the driven component (Figs. 2 and 4: cam 30 ).
Regarding claim 22, Shim discloses the mobility device of claim 12, wherein in the rotating driving member polarity is the same for all magnetic elements ([0072]: electromagnetics 24), and in the driven component polarity is the same for all magnetic elements ([0072]: magnets 34) and opposite to the polarity of the magnetic elements in the rotating driving member ([0072]: attractive force between the electromagnets 24 and magnets 24).
Regarding claim 23, Shim discloses the mobility device of claim 12, wherein the magnetic coupling system comprises a magnetic keying system (Fig. 6: the protrusion of the transmission shafts 31 with magnets 34 and the recessed/mounting holes 21 with electromagnets 24) that aligns the rotating driving member (Figs. 2 and 6: rotating member 20) and the driven component (Figs 2 and 6: cam 30), the magnetic keying system including magnetic elements (Fig.6: electromagnets 24 and magnets 34) in each of the rotating driving member and the driven component being installed with alternating and opposite polarity ([0072: attractive force between the electromagnets 24 and magnets 34).
Regarding claim 24, Shim discloses the mobility device of claim 12, wherein the actuator assembly includes magnetic elements (Fig. 6: electromagnets 24), and the drive component includes ferrous discs (Fig.6: magnets 34) opposing the magnetic elements ([0072]: attractive force between the electromagnets 24 and magnets 34).  
Regarding claim 27, Shim discloses the mobility device of claim 12, wherein the rotating driving member (Fig. 4: rotating member 20) comprises an output reel (Fig. 4 [0060]: of the actuator assembly that drives ([0060]: compressed coil springs pull the cam 30 toward the rotating member 20; [0047: the cam 30 depends on the rotating member 20 and rotates together with the rotation of the rotating member 20]) the driven component (Fig. 4: cam 30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 12 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (U.S. Publication 2015/0081036 hereinafter Nakanishi) in view of Schilling (U.S. Publication 2013/0253393 hereinafter Schilling).
Regarding claim 12, Nakanishi discloses a mobility device (Fig. 1a: movement assist device 1) comprising: an actuator assembly including a rotating driving member (Figs. 1a and 2, [0024]: a motor including a stator 2 and a rotator 3); a driven component (Fig.10, [0097]: second arm member 6) that is driven by the rotating driving member ([0097],[0132]: the second arm member 6 is driven/rotated when the rotator 3 rotated since it is fixed to the rotator 3).
Nakanishi does not disclose a magnetic coupling system comprising a first magnetic coupling on the actuator assembly that magnetically couples to a second magnetic coupling on the driven component, the magnetic coupling system including a plurality of magnetic elements located as part of both of the first and second magnetic couplings; wherein the first magnetic coupling has a first mating surface and the second magnetic coupling has a second mating surface that join when the magnetic coupling system is in a coupled position.
However, Schilling discloses an adjusting device for a joint mechanism ([0001]) in pivotable joint of ortheses and prostheses ([0001]) and also teaches a locking system having a magnetic coupling system comprising a first magnetic coupling (Fig. 3: holding magnets 26) on the actuator assembly ([0032]: actuating element 30) that magnetically couples to a second magnetic coupling (Fig. 3: magnets 35) on the driven component (Fig.3: second element 20), the magnetic coupling system including a plurality of magnetic elements (Figure 3 shown this  show a plurality of magnets) located as part of both of the first and second magnetic couplings (Fig.3: first and second elements 20 and 30); wherein the first magnetic coupling (Fig.3: magnets 26) has a first mating surface  and the second magnetic coupling (Fig.3: magnets 26) has a second mating surface that join when the magnetic coupling system is in a coupled position (Figure 3 shown this configuration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Nakanishi’s movement assist device to have a locking system having magnetic coupling system comprising a first magnetic coupling on the actuator assembly that magnetically couples to a second magnetic coupling on the driven component, the magnetic coupling system including a plurality of magnetic elements located as part of both of the first and second magnetic couplings; wherein the first magnetic coupling has a first mating surface and the second magnetic coupling has a second mating surface that join when the magnetic coupling system is in a coupled position, as taught by Schilling, for the benefit of providing locking and unlocking capability to pivotable joint ([0047]). 
Regarding claim 28, Nakanishi as modified, discloses the mobility device of claim 12, wherein the mobility device is a legged mobility exoskeleton (Fig.1, [0027]: movement assist device 1) device comprising: a hip component (Fig.1a, [0029]: hip join equipment 80); at least one thigh assembly (Fig.1a, [0028]: second arm member 6; [0029]: femur frame 80b) including the actuator assembly (Fig. 10: stator 2 and rotator 3) connected to the hip component at a hip joint (Fig. 1A, [0027]: at rotator 3 which is a hip joint); and the driven component is at least one lower leg assembly (Fig. 10, [0097]: cruris frame 82b) that is magnetically coupled to the at least one thigh assembly ([0097]: femur frame 92a) by the magnetic coupling system at a knee joint (Fig. 10, [0097]: knee joint).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M LE whose telephone number is (571)270-7293. The examiner can normally be reached 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET M LUARCA/Primary Examiner, Art Unit 3785